DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 32, the specific limitation of “each of the at least two permanent magnets (1a) has a north pole and a south pole along a longitudinal axis pointing from the south pole to the north pole, and defines a channel, the channel extending along the longitudinal axis, a cross section of each of the at least two permanent magnets (1a), perpendicular to the longitudinal axis, is curved around the channel,
and
the pointing of the longitudinal axes of all of the permanent magnets (1a) mounted at the circumference of the disc (3) point from the south pole to the north pole in a same circumferential direction;
an electromagnet longitudinal axis pointing from the electromagnet south pole to the electromagnet north pole for all of the electromagnets (2a) points in the same circumferential direction as the pointing of the longitudinal axes of the at least two permanent magnet (1a)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    674
    214
    media_image1.png
    Greyscale

	The closest prior art Hunstable (US 2015/0137647) discloses a disc (360, 362, 368) with permanent magnets (302, 308, 370, 372) and channel (324), electromagnetic coil (406) within the channel, but fails to teach the magnets having an axis pointing from a south pole to a north pole in a circumferential direction of the disc.

    PNG
    media_image2.png
    604
    451
    media_image2.png
    Greyscale

	Claims 33-50 are allowable for depending upon claim 32.

	Regarding claim 51, the specific limitation of “at least two permanent magnets (1a) mounted at the circumference of the disc (3), wherein each of the at least two permanent magnets (1a) has a north pole and a south pole along a longitudinal axis pointing from the south pole to the north pole,
and

an electromagnet (2a) longitudinal axis pointing from the electromagnet south pole to the electromagnet north pole for all of the electromagnets (2a) points in the same circumferential direction as the pointing of the longitudinal axes of the at least two permanent magnets (1a)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Hunstable (US 2015/0137647) discloses a disc (360, 362, 368) with permanent magnets (302, 308, 370, 372) and channel (324), electromagnetic coil (406) within the channel, but fails to teach the magnets having an axis pointing from a south pole to a north pole in a circumferential direction of the disc.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834